DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/13/2022 has been entered.


Claim Objections
Claim 9 is objected to because of the following informalities: “BMI” should be “bismaleimide (BMI)” and “BZ” should be “benzoxazine (BZ)”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claim(s) 1, 5-7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2019-0004131).
Note: citations refer to the machine translation of KR ‘131 provided with this Office Action, except where indicated that citations refer to the original document.
Regarding claim 1:
Lee discloses a polyphenylene ether (PPE) resin according to Formula 2 [abstract; p6; original abstract; original 0011]:

    PNG
    media_image1.png
    228
    786
    media_image1.png
    Greyscale

In the formula, group R1 (corresponds to present group X) can be an oxygen atom, a methylene group, a carbonyl group, etc.; groups R2 through R5 (which make up part of present groups Z1 and Z2) can be selected from a group including a hydrogen atom or allyl group; integers m and n are greater than 0 and less than 600; and groups R6 and R7 (which make up present groups R5, R6, Y1, and Y2) can be selected from a group including an acryl group.
Lee further discloses an embodiment of the resin resulting in step (10-6) [p17; original 0259]:

    PNG
    media_image2.png
    188
    1089
    media_image2.png
    Greyscale

Embodiment 7 further provides an example of the above resulting from BPA (i.e., wherein R1 is isopropylidene) [p24; original 0370-0373].
Regarding the integers m and n, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the integers, including over values within the presently claimed range, to provide a resin according to Lee, and thereby achieve the claimed invention.
Regarding claims 5-6:
Lee teaches a copper-clad laminate and a printed circuit board comprising the resin [p5; p19].
Regarding claim 7:
Lee discloses a polyphenylene ether resin according to Formula 1 [abstract; p6; original abstract; original 0007]:

    PNG
    media_image3.png
    180
    633
    media_image3.png
    Greyscale

In the formula, group R1 (corresponds to present group X) can be an oxygen atom, a methylene group, a carbonyl group, etc.; groups R2 through R5 (which make up part of present groups Z1 and Z2) can be selected from a group including a hydrogen atom or allyl group; integers m and n are greater than 0 and less than 600; and the terminal groups are hydrogens (correspond to present groups R5 and R6).
Lee also discloses a polyphenylene ether resin according to Formula 2 [abstract; p6; original abstract; original 0011]:

    PNG
    media_image1.png
    228
    786
    media_image1.png
    Greyscale

In the formula, group R1 (corresponds to present group X) can be an oxygen atom, a methylene group, a carbonyl group, etc.; groups R2 through R5 (which make up part of present groups Z1 and Z2) can be selected from a group including a hydrogen atom or allyl group; integers m and n are greater than 0 and less than 600; and groups R6 and R7 (correspond to present groups R5 and R6) can be selected from a group including an acryl group.
Lee further discloses an embodiment of the resin resulting in step (10-6) [p17; original 0259]:

    PNG
    media_image2.png
    188
    1089
    media_image2.png
    Greyscale

Embodiment 7 further provides an example of the above resulting from BPA (i.e., wherein R1 is isopropylidene) [p24; original 0370-0373].
Regarding the integers m and n, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the integers, including over values within the presently claimed range, to provide a resin according to Lee, and thereby achieve the claimed invention.
Regarding claims 11-12:
Lee teaches a copper-clad laminate and a printed circuit board comprising the resin [p5; p19].


Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2019-0004131) in view of Yin et al. (US 2016/0148719).
Regarding claims 2 and 8:
Lee discloses a PPE resin comprising compounds as previously explained.
Lee is silent with regard to the Mn and Mw of the resin.
Values within the claimed range were known in the art. Yin discloses a dielectric material comprising a polyphenylene ether (PPE) having the following formula, wherein Y is a carbon, oxygen, or benzene ring [0012-0013]. Yin discloses the Mn is 1,000-4,000 and Mw is 1,000-7,000 [0010]. 

    PNG
    media_image4.png
    143
    646
    media_image4.png
    Greyscale


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the Mn and Mw, including values within the claimed ranges, to provide PPE having conventional weights as known in the art.


Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2019-0004131) in view of Peters et al. (US 2008/0171817)
Regarding claims 3 and 9:
Lee discloses a PPE resin comprising compounds as previously explained. Lee teaches the resin can be combined with a crosslinking agent (p18).
Lee is silent with regard to a bismaleimide resin and a benzoxazine resin.
The additional use of benzoxazine was known in the art. For example, Peters discloses a curable composition comprising a functionalized PPE and a vinyl thermoset resin for use in circuit boards [0005; 0070]. The PPE can be acrylate- and/or allyl-functionalized [0017]. The vinyl thermoset resin includes maleimide resins such as bismaleimides, benzoxazine resins, or combinations thereof [0028; 0029; 0033].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further use a bismaleimide resin and a benzoxazine resin in Lee’s composition as known curable additives for PPE compositions.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments to claims 2 and 8 overcome previous objections of the claims. The examiner appreciates Applicant’s efforts to advance prosecution. A new minor informality has been identified in claim 8, and so the examiner currently objects to the claim.

Applicant’s amendments to claims 1 and 7 overcome previous rejections based on Liao et al. (US 2016/0177082). The reference is silent with regard to a compound containing a segment corresponding to the claimed m bracket, wherein m is 4-100.

The examiner submits newly cited Lee (KR 2019-0004131) discloses a resin as presently claimed for the reasons set forth above.


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhong et al. (CN 111909371) discloses PPE resin comprising a compound according to formula (I) [abstract; original 0008]:

    PNG
    media_image5.png
    176
    576
    media_image5.png
    Greyscale

The reference was published on 11/10/2020 which is after the effective filing date of the present application, and so it is not available as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787